Title: [Diary entry: 30 November 1785]
From: Washington, George
To: 

Wednesday 30th. Thermometer at 45 in the Morning—52 at Noon and 55 at Night. Morning very thick with Clouds & Smoak. About 9 Oclock it began to snow very moderately, which neither continued long—nor lay on the ground. At one the Sun came out, and the afternoon became clear & pleasant, the Wind, though not much of it, being Southerly all day. On the Wheat which was given to me by Colo. Spaight from the Cape of Good hope, and which having been sowed forward

had become very forward—full half leg high—and jointed, I determined to try an experiment and accordingly on three Rows next the fencing on the East side the Inclosure I cut it within 4 Inches of the ground just above the Crown of the plant from whence the Shutes had issued. The remainder I suffered to remain in its exuberent state to try the difference.